NORTHCUTT, Judge.
Aaron Imbrunone appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Imbrunone styled his submission as a motion to correct illegal sentence, but he filed it pursuant to rule 3.850, met the pleading requirements of rule 3.850, and sought relief only available pursuant to rule 3.850. The circuit court, noting that the motion sought relief under Heggs v. State, 759 So.2d 620 (Fla. 2000), treated the motion as one filed pursuant to rule 3.800(a) and denied it. We affirm without comment the denial of Im-brunone’s claim that he is entitled to Heggs resentencing. However, the circuit court failed to address the portion of the motion in which Imbrunone sought to withdraw his original plea. That aspect of the motion was facially sufficient. We reverse and remand for the circuit court to consider it.
Affirmed in part; reversed in part and remanded.
FULMER, A.C.J., and GREEN, J., Concur.